In an action to recover damages for personal injuries sustained when a flowerpot fell to the rear yard from the window ledge of a tenant’s apartment in the appellant’s apartment house and struck the plaintiff on the cheek, judgment entered on the verdict of a jury in favor of plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. There is no evidence that the plaintiff’s injuries were caused by any negligence of the landlord. (Tobias v. Lewis, 182 App. Div. 598; affd., 230 N. Y. 571.) The duty of the owner of an apartment house to users of private property some distance from a highway is not the same as that owing the public using abutting highways. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.